FILED
                            NOT FOR PUBLICATION                             OCT 05 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MALIK AUSTIN,                                    No. 13-15400

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02467-ROS

 v.
                                                 MEMORANDUM*
BRADLEY BAKER,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                           Submitted September 21, 2015**

Before:        REINHARDT, LEAVY, and BERZON, Circuit Judges.

      Malik Austin appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging the use of excessive force during his pretrial

detention. We have jurisdiction under 28 U.S.C. § 1291. We review de novo,

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004), and we reverse and

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
remand.

      The district court granted summary judgment on Austin’s excessive force

claim. However, Austin stated in his declaration that while he was fully shackled

and in his cell, Baker drove Austin from a standing position face first into the

ground, resulting in significant injury to Austin’s forehead. Viewing the evidence

in the light most favorable to Austin, he raised a genuine dispute of material fact as

to whether Baker’s use of force was objectively reasonable in light of the facts and

circumstances. See Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015)

(discussing the legal standard applicable to excessive force claims brought by

pretrial detainees). Accordingly, we reverse and remand for further proceedings.

      Baker’s motion to submit physical exhibits, filed on November 3, 2014, is

granted.

      REVERSED and REMANDED.




                                           2                                    13-15400